Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13-14, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 13-14 and 16:  the claims include the following claimed structural limitations:

 - claim 13 “the bearing block includes a first boss 194816-6021-6018 163847 27400/127252US01configured for engagement with the plate aperture”
- claim 14 “the first boss defines a first boss outer diameter and the plate aperture defines a plate aperture inner diameter, the plate aperture inner diameter being within a press-fit tolerance of the first boss outer diameter” 
- claim 16 “the bearing block includes a second boss configured for engagement with the adjustment mechanism”
The above listed structural limitations of claims 13-14, and 16 are confusing and therefore indefinite because the disclosure clearly teaches the following:

(pg. 2, para. 3, line 2) “a first boss configured for engagement with the adjustment mechanism, a second boss configured for engagement with the hook body plate aperture” 
(pg. 13, para. 34, line 1-5) “an outer diameter 527 of the first boss 515 is defined and configured to engage an interior surface of the recess 517 of the adjustment nut 556, where the interior surface of the recess 517 is defined by an inner diameter 529. In various embodiments, the inner diameter 529 of the recess 517 and the outer diameter 527 of the first boss 515 define a sliding-fit tolerance”.
(pg. 13, para. 33, line 1-6) “an outer diameter 519 of the second boss 511 (or a second boss outer diameter) is defined and configured to tightly engage an interior surface of the plate aperture 513, where the interior surface of the plate aperture 513 is defined by an inner diameter 521 (or a plate aperture inner diameter). In various embodiments, the inner diameter 521 of the plate aperture 513 and the outer diameter 519 of the second boss 511 define a press-fit tolerance”.
The disclosed figures 5A-5C clearly show the first boss 515 engaging recess 517 of the adjustment nut 556 and not the plate aperture 513, while the second boss 511 is clearly shown as engaging the plate aperture 513. 

Clarification is required.

1- in terms of claim 13: it is the examiners’ understanding that bearing block 555 includes a second boss 511 that engages with the plate aperture 513, and for the purpose of examination, the examiner interprets claim 13 as such.
2- in terms of claim 14:  It is the examiners’ understanding that the outer diameter 519 of the second boss 511 engages in a press-fitting tolerance with the inner diameter 521 of the plate aperture 513, and for the purpose of examination, the examiner interprets claim 14 as such.
3- in terms of claim 16: it is the examiners’ understanding that the bearing block 555 includes a first boss 515 that engages with the adjustment mechanism 556, and for the purpose of examination, the examiner interprets claim 16 as such.

Claims 15 and 17-20 are rejected for depending on rejected base claims 13-14 and 16, respectively.

Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6-8, and 10-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thomas John Helsley (WO-2020159920-A1); hereinafter Helsley

Regarding claim 1, 
A latch mechanism (10), comprising: 
a hook body (13), the hook body having a hook body load bearing plate (24) [figs. 1-9]; 
a hook mechanism (11), the hook mechanism having a hook (12) and a shaft (53) connected to the hook (fig. 3), the shaft defining a longitudinal axis (axis C) with respect to the hook body (figs. 3-5); 
an adjustment mechanism (52) configured to adjust an axial position of the hook with respect to the hook body (fig. 3; para. 29/25; moving head 50 of hook 12 relative to hook body 13 when adjuster 52 is rotated); and 

a bearing block (32, 36 collectively), the bearing block having a block load bearing plate (32) disposed between the adjustment mechanism and the hook body load bearing plate (figs. 3-5), the bearing block including a first boss configured for engagement with the adjustment mechanism (as shown in the annotated figure of fig. 3 and 9, below; first boss/ the cylindrical hub formation that is protruding along the center of the detent plate 32 to align and seat the detent plate onto the cylindrical bushing of adjuster 52).

    PNG
    media_image1.png
    737
    889
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    643
    912
    media_image2.png
    Greyscale

Regarding claim 2, 
The latch mechanism of claim 1, wherein the hook body includes a plate aperture (28) that extends in an axial direction (along axis-C) through the hook body load bearing plate (figs. 1-9).

Regarding claim 3, 
The latch mechanism of claim 2, wherein the bearing block includes a second boss (as shown in the annotated figure of fig. 3, above; the cylindrical formation protruding out of wear plate 36) configured for engagement with the plate aperture (figs. 3-9).

Regarding claim 6, 
The latch mechanism of claim 1, wherein the first boss is configured to engage a recess within the adjustment mechanism (as shown in figs. 4-9 and the annotated figure of fig. 3, above; first boss/ the cylindrical hub formation that is protruding along the center of the detent plate 32 seats against the circular recessed face of the adjusting nut 52).

Regarding claim 7, 
The latch mechanism of claim 6, wherein the adjustment mechanism includes an adjustment nut (para. 29 and 40-41; adjustment nut) configured for threaded engagement with the shaft (figs. 3-9; adjustment nut 52 turns on the threaded shaft 53).

Regarding claim 8
The latch mechanism of claim 7, wherein the bearing block includes a second boss (as shown in the annotated figure of fig. 3, above; the cylindrical protrusion formed out of wear plate 36), the second boss defining a second boss inner diameter (inner diameter of the cylindrical protrusion of plate 36) and wherein the shaft defines a shaft outer diameter (outer diameter of the threaded shaft 53), the shaft outer diameter being within a sliding-fit tolerance of the second boss inner diameter (figs. 3-5; para. 7, 26, 40; shaft 53 slides into and out from the inside of the cylindrical protrusion of wear plate 36 when hook 12 moves to latch or unlatch from clevis 99).  

Regarding claim 10,
Helsley as modified above teaches the latch mechanism of claim 8, wherein the adjustment mechanism and the block load bearing plate are configured to provide a lock mechanism (as shown in the annotated figure of fig. 9, above; para. 40; the collective of the two studs and the similar shaped depressions) the lock mechanism being configured to prevent rotation of the adjustment mechanism about the longitudinal axis (pg. 10, para. 40, line 1-3; the two studs of the detent plate 32 interface with similarly shaped depressions on the face of the nut 52 and block adjusting nut from turning).


Regarding claim 11, 
A latch mechanism (10) for an aircraft panel (para. 23, line 1-5; first panel or door of an aircraft), comprising: 

a hook body (13), the hook body including a plurality of longitudinal members (as shown in the annotated figure of fig. 3, above; longitudinal members), each of the plurality of longitudinal members extending in an axial direction with respect to the hook body (the longitudinal members extend along axis C to frame hook body 13), 

the hook body further having a hook body load bearing plate (24) connected to the plurality of longitudinal members and being oriented perpendicular to the axial direction (as shown in figs. 4-9 and the annotated figure 3, above; the shaded surface of the hook-end receiver 24 is perpendicular with axis-C and the longitudinal members); 

a hook mechanism (11), the hook mechanism having a hook (12) and a shaft (53) connected to the hook (fig. 3-5), 
the shaft extending in the axial direction with respect to the hook body (fig. 3-5; shaft 53 extends along axis-C); 

an adjustment mechanism (52) configured to adjust an axial position of the hook with respect to the hook body (fig. 3; para. 29/25; moving head 50 of hook 12 to an adjusted location relative to hook body 13 when adjuster 52 is rotated); and 
a bearing block (32, 36 collectively), the bearing block having a block load bearing plate (32) disposed between the adjustment mechanism and the hook body load bearing plate (figs. 3-5).

Regarding claim 12, 
The latch mechanism of claim 11, wherein the hook body includes a plate aperture (28) that extends in the axial direction (along axis-C) through the hook body load bearing plate (figs. 1-9).

Regarding claim 13, 
The latch mechanism of claim 12, wherein the bearing block includes a second boss (as shown in the annotated figure of fig. 3, above; the cylindrical formation protruding out of wear plate 36) configured for engagement with the plate aperture (figs. 3-9).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, 9, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas John Helsley (WO-2020159920-A1); hereinafter Helsley

Regarding claim 4, 
The latch mechanism of claim 3, wherein the second boss defines a second boss outer diameter (outer diameter of the cylindrical formation protruding out of wear plate 36) and the plate aperture defines a plate aperture inner diameter (diameter of bore 28), the plate aperture inner diameter being within a press-fit tolerance of the second boss outer diameter (figs. 3-9, the disclosed figures show different position of the latch mechanism 10 and its mechanical components where spring 34 presses onto the back of stationary wear plate 36 to fit its protruding cylindrical formation into bore 28 thereby preventing relative movement between the two mechanical components).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to understand that press fitting the protruding cylindrical formation of wear plate 36 into bore 28 will prevent relative movement between the two mechanical components and ensures that the threaded portion of shaft 53 will not become jammed against the interior of bore 28.

Regarding claim 5
While Helsley teaches the latch mechanism of claim 4. But Helsley fails to teach wherein the press-fit tolerance is between one or two thousandths of an inch.

Helsley discloses the claimed invention except for the values between one or two thousandths of an inch for the press-fit tolerance.  It would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to have optimized and adjusted the fitting between the two assembled mechanical components  (the plate aperture inner diameter and the second boss outer diameter) to achieve the optimum performance and operation of the mechanical assembly, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.

Regarding claim 9
While Helsley teaches the latch mechanism of claim 8. But Helsley fails to teach wherein the sliding tolerance is between five and ten thousandths of an inch.

Helsley discloses the claimed invention except for the values between five and ten thousandths of an inch for the sliding tolerance.  It would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to have optimized and adjusted the fitting between the two assembled mechanical components (the inner diameter of the second boss and the outer diameter of the shaft) to achieve the optimum performance and operation of the mechanical assembly, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.

Regarding claim 14, 
The latch mechanism of claim 13, wherein the second boss defines a second boss outer diameter (outer diameter of the cylindrical formation protruding out of wear plate 36) and the plate aperture defines a plate aperture inner diameter (diameter of bore 28) the plate aperture inner diameter being within a press-fit tolerance of the second boss outer diameter (figs. 3-9, the disclosed figures show different position of the latch mechanism 10 and its mechanical components where spring 34 presses onto the back of stationary wear plate 36 to fit its protruding cylindrical formation into bore 28 thereby preventing relative movement between the two mechanical components).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to understand that press fitting the protruding cylindrical formation of wear plate 36 into bore 28 will prevent relative movement between the two mechanical components and ensures that the threaded portion of shaft 53 will not become jammed against the interior of bore 28.

Regarding claim 15, 
While Helsley teaches the latch mechanism of claim 14, But Helsley fails to teach wherein the press-fit tolerance is between one or two thousandths of an inch.
Helsley discloses the claimed invention except for the values between one or two thousandths of an inch for the press-fit tolerance.  It would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to have optimized and adjusted the fitting between the two assembled mechanical components (the plate aperture inner diameter and the second boss outer diameter) to achieve the optimum performance and operation of the mechanical assembly, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.

Regarding claim 16, 
Helsley as modified above teaches the latch mechanism of claim 15, wherein the bearing block includes a first boss configured for engagement with the adjustment mechanism (as shown in the annotated figure of fig. 3 and 9, below; first boss/ the cylindrical hub formation that is protruding along the center of the detent plate 32 to align and seat the detent plate onto the cylindrical bushing of adjuster 52).

Regarding claim 17, 
Helsley as modified above teaches the latch mechanism of claim 16, wherein the adjustment mechanism includes an adjustment nut (para. 29 and 40-41; adjustment nut) configured for threaded engagement with the shaft (figs. 3-9; adjustment nut 52 turns on the threaded shaft 53).

Regarding claim 18, 
Helsley as modified above teaches the latch mechanism of claim 17, wherein the first boss defines a first boss inner diameter (the inner diameter of the cylindrical hub formation of plate 32) and the shaft defines a shaft outer diameter (outer diameter of the threaded shaft 53), the shaft outer diameter being within a sliding-fit tolerance of the first boss inner diameter (figs. 3-9; para. 27, 32, and 40; the detent plate 32 is pushed in place by spring 34 to be biased into its position onto the adjusting nut 52 while shaft 53 slides into and out from the hook body 13).

Regarding claim 19
While Helsley as modified above teaches the latch mechanism of claim 18. But Helsley as modified above fails to teach wherein the sliding tolerance is between five and ten thousandths of an inch.

Helsley as modified above discloses the claimed invention except for the values between five and ten thousandths of an inch for the sliding tolerance.  It would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to have optimized and adjusted the fitting between the two assembled mechanical components (the inner diameter of the first boss and the shaft outer diameter) to achieve the optimum performance and operation of the mechanical assembly, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.

Regarding claim 20, 
Helsley as modified above teaches the latch mechanism of claim 19, wherein the adjustment mechanism and the block load bearing plate are configured to provide a lock mechanism (as shown in the annotated figure of fig. 9, above; para. 40; the collective of the two studs and the similar shaped depressions), the lock mechanism being configured to prevent rotation of the adjustment mechanism about the axial direction (pg. 10, para. 40, line 1-3; the two studs of the detent plate 32 interface with similarly shaped depressions on the face of the nut 52 and block adjusting nut from turning).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Andres Hernandez (US-20180128028-A1) teaches a high visibility hook latch for an airplane including a pivoting handle, a pivoting anchor, a sliding and pivoting hook arm, a link, a connector, a trigger with safety hooks, and an adjustment nut. The invention offers an adjustable hook latch that can be opened to a greater extent for increased visibility without the need for a complex linkage assembly.
Thai Do (US-20110227350-A1) teaches an airplane hook latch with adjustable handle including a trigger-catch-pin, a body, a handle, and an adjusting nut. The invention offers a latch with a handle that can be adjusted flush with the external of the structure.
William R. Bourne et al. (US-5620212-A) teaches an adjustable hook latch for an airplane including a hook with a threaded shaft, a pivoting handle with linkages and connectors, and an adjustment mechanism. The invention offers the ability to adjust the preload.
Jung Ung Yu (US-9273488-B1) teaches a positive locking keeper used with an aircraft latch assembly including a housing, an adjustment nut, a plate, rivets, a coupling, a shaft, a clevis, an eyebolt, a latch handle, a hook, a mounting bushing, nuts, and springs. The invention offers an adjustable keeper that stays locked when the latch is engaged.
Thai Do (US-10760304-B2) teaches an adjustable hook latch for airplanes including a cylinder, a compression spring, a ball, a sliding hook, a housing, and an adjusting star wheel. The invention offers an adjustable latch with a constant torque for adjusting the distance between the mounting points.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAL SAIF whose telephone number is (571)272-6504.  The examiner can normally be reached on Monday-Friday 9am-5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina R Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAL SAIF/Examiner, Art Unit 3675                

/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675